DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 7-9, drawn to a cell.
Group II, claim(s) 10-12, drawn to a cell.
Group III, claim(s) 13-15, drawn to a cell.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of:
a substrate including a surface, and a gas flow channel therein;
a first element on the surface, including:
a first electrode on the surface; and
a second electrode on the first electrode with a first electrolyte therebetween;
a second element next to the first element on the surface with a connector therebetween, including:
a third electrode on the surface; and
a fourth electrode on the third electrode with a second electrolyte therebetween, electrically connected to the first electrode;
the first element further including a first electrode collector on the second electrode; and
the second element further including a second electrode collector on the fourth electrode and a part of the connector, not in contact with the first electrode collector
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ohmori (US 2012/0107715 A1 – see IDS).  
In particular, Ohmori discloses a cell (SOFC) [Figs. 1-2] comprising:
a substrate 10 including a surface, and a gas flow channel 11 therein;
a first element (power-generating element A) on the surface, including:
a first electrode (fuel electrode 20) on the surface; and
a second electrode (air electrode 60) on the first electrode with a first electrolyte (solid electrolyte film 40) therebetween;
a second element (power-generating element A) next to the first element on the surface with a connector (interconnector 30) therebetween, including:
a third electrode (fuel electrode 20) on the surface; and
a fourth electrode (air electrode 60) on the third electrode with a second electrolyte therebetween (solid electrolyte film 40), electrically connected to the first electrode;
the first element further including a first electrode collector (air-electrode current-collecting film 70) on the second electrode; and
the second element further including a second electrode collector (air-electrode current-collecting film 70) on the fourth electrode and a part of the connector, not in contact with the first electrode collector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724